—In an action, inter alia, to recover damages for breach of contract, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), entered June 2, 1997, as denied those branches of their respective motions which were to dismiss the first cause of action asserted in the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff and the defendants allegedly agreed that if the plaintiff continued in the defendants’ employment until the defendant corporation was sold, the defendants would pay him 10% of the net proceeds of the sale. The Supreme Court properly determined that the alleged oral contract is not barred by the Statute of Frauds as set forth in UCC 1-206, 2-201, and 8-319 (see, e.g., Miller Assocs. v Ganger, 201 AD2d 461).
Bracken, J. P., Santucci, Altman and McGinity, JJ., concur.